Citation Nr: 0835354	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral tinnitus.

(The issues of the propriety of a July 27, 2004 rating 
decision that reduced a bilateral hearing loss disability 
rating from 30 percent to 20 percent and entitlement to an 
increased rating for bilateral hearing loss disability will 
be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a rating in excess 
of 10 percent disabling for bilateral tinnitus.  The Board 
finds that the veteran, through testimony at an October 2005 
hearing, held at the RO before the undersigned Veterans Law 
Judge (Travel Board Hearing) which addressed other issues 
that are not part of this appeal, serves as a notice of 
disagreement (NOD) in response to an April 2005 rating 
denying this issue.  See 38 C.F.R. § 20.300 (2007).  To date, 
no statement of the case (SOC) addressing this matter has 
been issued by the RO.  Since the veteran has filed an NOD 
with regards to the issue of entitlement to an increased 
rating for the tinnitus, and as such requires the issuance of 
an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This matter was initially before the Board in May 2006 
decision.  The Board issued a stay on this matter pending the 
outcome of an appeal by the VA to the United States Court of 
Appeals for the Federal Circuit of a decision issued by the 
United States Court of Appeals for Veterans Claims (Court) in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board of Veterans' Appeals (Board) which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  In 
Smith v. Nicholson, 451 F .3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in testimony at a Travel Board hearing held 
in October 2005, the veteran filed a timely NOD with an April 
2005 RO decision, which denied entitlement to a rating in 
excess of 10 percent disabling for tinnitus.  Although the 
testimony was taken in response to other appellate issues not 
presently before the Board, it also referenced treatment for 
tinnitus and complaints regarding the severity of his 
tinnitus, and thus indicates disagreement with the April 2005 
denial of an increased rating for his tinnitus.  The Board 
finds that this testimony serves as an NOD with the increased 
rating claim for reasons described above.  

The RO has not provided an SOC addressing this issue which 
the veteran has filed timely an NOD with, and as such 
requires the issuance of an SOC.  Manlincon, 12 Vet. App. at 
240-41.  A supplemental statement of the case will not be 
sufficient to properly address this matter.  See 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in 
January 2002 to provide that an SSOC will not be used to 
announce an AOJ's decision on an issue not previously 
addressed in an SOC).

Accordingly, the Board finds that the case must be REMANDED 
for the following:

The AOJ should issue the appellant and 
his representative an SOC as to the issue 
of entitlement to an increased rating in 
excess of 10 percent disabling for 
tinnitus.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The AOJ should 
allow the appellant and his 
representative the requisite period of 
time for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration if a timely substantive 
appeal is received.  The purpose of this remand is to comply 
with due process of law.  The Board intimates no opinion as 
to the ultimate disposition warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




